       Case 4:18-cv-00342-KGB Document 161 Filed 09/07/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION

DONNA CAVE, et al                                               PLAINTIFFS

ANNE ORSI, et al                             CONSOLIDATED PLAINTIFFS

THE SATANIC TEMPLE, et al                                    INTERVENORS

V.                              Case No. 4:18-cv-00342-KGB

JOHN THURSTON, Arkansas Secretary of State
in his Official Capacity                                        DEFENDANT

                  RESPONSE TO MOTION TO QUASH
             SUBPOENA ISSUED TO ROGER QUATTLEBAUM

      Plaintiffs, Anne Orsi, Rabbi Eugene Levy, Gale Stewart, Rev. Vic Nixon,

and Teresa Grider, and Arkansas Society of Freethinkers, American Humanist

Association, and the Freedom from Religion Foundation by and through their

attorneys, J.G. “Gerry” Schulze, Monica Miller, and Patrick Elliott, by and through




                                         1
       Case 4:18-cv-00342-KGB Document 161 Filed 09/07/21 Page 2 of 3




their attorneys, for their Response to Motion to Quash Subpoena Issued to Roger

Quatlebaum state:

      1.     Roger Quattlebaum gave an affidavit in support of the American

History and Heritage Foundation’s assertion of an associational privilege defense

to AHHF providing documents other than those it has voluntarily provided.

      2.     The Orsi Plaintiffs attempted to discuss Mr. Quattlebaum’s attendance

with Mr. Story on several occasions.

      3.     When no response was received, the Orsi Plaintiffs served Mr.

Quattlebaum with a subpoena for this hearing.

      4.     Mr. Story knows that the purpose of Mr. Quattlebaum’s attendance is

to address the matters asserted in his affidavit. This was not a subpoena duces

tecum. The notice of the subpoena informs Mr. Quattlebaum that his testimony has

to do with the Order to Show Cause.

      5.     The Orsi Plaintiffs only intended to examine Mr. Quattlebaum about

the claims of fear of adverse consequences arising out of the public identification

of donors to the Ten Commandments monument.

      WHEREFORE, the American History and Heritage Foundation’s Motion to

Quash the subpoena issued to Mr. Quattlebaum should be denied.




                                          2
Case 4:18-cv-00342-KGB Document 161 Filed 09/07/21 Page 3 of 3




                            Respectfully Submitted


                            Baker Schulze & Murphy
                            2311 Biscayne Drive
                            Suite 300
                            Little Rock, AR 72227
                            Telephone: (501) 537-1000
                            Facsimile: (501) 537-1001
                            www.bsm.law

                            /s/ J.G. “Gerry” Schulze
                            J.G. “Gerry” Schulze
                            Attorney at Law
                            Ark. Bar No. 83156
                            gschulze@b-s-m-law.com




                              3
